 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 




 
HOUSTON WIRE & CABLE COMPANY
 
2006 STOCK PLAN
As Amended and Restated Effective March 1, 2015
 
Section 1.  
Purpose.

 
The purpose of the Houston Wire & Cable Company 2006 Stock Plan (the “Plan”) is
to attract and retain outstanding individuals as Key Employees and Directors of
Houston Wire & Cable Company (“HWC”) and its Subsidiaries (collectively, the
“Company”), and to provide such Key Employees and Directors with additional
incentive to expand and improve the Company’s profits by giving them the
opportunity to acquire or increase their proprietary interest in the Company.
 
Section 2.  
Definitions.

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
2.1 “Award” means any award or benefit granted under the Plan, which shall be a
Stock Option, a Stock Award or a Stock Unit.
 
2.2 “Award Agreement” means, as applicable, a Stock Option Agreement, a Stock
Award Agreement or a Stock Unit Agreement evidencing an Award granted under the
Plan.
 
2.3 “Board” means HWC’s Board of Directors.
 
2.4 “Change in Control” has the meaning set forth in Section 8.2 hereof.
 
2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
2.6 “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board from time to time to administer the
Plan.
 
2.7 “Common Stock” means the Common Stock, par value $.001 per share, of HWC.
 
2.8 “Director” means a director of HWC.
 
2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
2.10 “Fair Market Value” means the closing price of the Common Stock on the
Nasdaq National Market (as reported in The Wall Street Journal, Midwest
Edition).
 
2.11 “Incentive Stock Option” or “ISO” means a Stock Option granted under
Section 5 hereof that meets the requirements of Code Section 422(b) or any
successor provision.
 
2.12 “Key Employee” means an employee of the Company selected to participate in
the Plan in accordance with Section 3. A Key Employee may also include a person
who is granted an Award (other than an Incentive Stock Option) in connection
with the hiring of the person prior to the date the person becomes an employee
of the Company, provided that such Award shall not vest prior to the
commencement of employment.
 
 
 

--------------------------------------------------------------------------------

 
2.13 “Non-Qualified Stock Option” or “NSO” means a Stock Option granted under
Section 5 that is not an Incentive Stock Option.
 
2.14 “Participant” means a Key Employee or Director selected to receive an Award
under the Plan.
 
2.15 “Plan” means the Houston Wire & Cable Company 2006 Stock Plan.
 
2.16 “Stock Award” means a grant of shares of Common Stock under Section 6
hereof.
 
2.17 “Stock Option” means an Incentive Stock Option or a Non-Qualified Stock
Option granted under Section 5.
 
2.18 “Stock Unit” means a right to receive shares of Common Stock or cash under
Section 7 of the Plan.
 
2.19 “Subsidiary” means an entity of which HWC is the direct or indirect
beneficial owner of not less than 50% of all issued and outstanding equity
interest of such entity.
 
Section 3.  
Administration.

 
3.1 Committee.
 
The Plan shall be administered by the Committee, provided that the Committee
must be comprised of at least two members of the Board who satisfy the
“non-employee director” definition set forth in Rule 16b-3 under the Exchange
Act and the “outside director” definition under Code Section 162(m) and the
regulations thereunder, and provided further that the Board shall administer the
Plan until such time as the Board has two members who are both such non-employee
directors and outside directors.
 
3.2 Authority of the Committee.
 
(a) The Committee, in its sole discretion, shall determine the Key Employees and
Directors to whom, and the time or times at which Awards will be granted, the
form and amount of each Award, the expiration date of each Award, the time or
times within which the Awards may be exercised, the cancellation of the Awards
and the other limitations, restrictions, terms and conditions applicable to the
grant of the Awards. The terms and conditions of the Awards need not be the same
with respect to each Participant or with respect to each Award.
 
(b) The Committee may delegate its authority to grant Awards to Key Employees
and to determine the terms and conditions thereof to such officers of HWC as it
may determine in its discretion, on such terms and conditions as it may impose,
except with respect to Awards to officers subject to Section 16 of the Exchange
Act or officers who are or may be “covered employees” as defined in Code Section
162(m), or to the extent prohibited by applicable law, regulation or rule of a
stock exchange on which the Common Stock is listed.
 
 
 

--------------------------------------------------------------------------------

 
(c) The Committee may, subject to the provisions of the Plan, establish such
rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable. Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific terms and conditions
of the Awards granted hereunder, shall be final and conclusive for all purposes
and upon all persons.
 
(d) No member of the Committee shall be liable for any action taken or
determination made hereunder in good faith. Service on the Committee shall
constitute service as a Director so that the members of the Committee shall be
entitled to indemnification and reimbursement as Directors of HWC pursuant to
HWC’s Certificate of Incorporation and By-Laws.
 
3.3 Award Agreements.
 
Each Award shall be evidenced by a written Award Agreement specifying the terms
and conditions of the Award. In the sole discretion of the Committee, the Award
Agreement may condition the grant of an Award upon the Participant’s entering
into one or more of the following agreements with HWC: (a) an agreement not to
compete with the Company which shall become effective as of the date of the
grant of the Award and remain in effect for a specified period of time following
termination of the Participant’s employment with the Company; (b) an agreement
to cancel any employment agreement, fringe benefit or compensation arrangement
in effect between the Company and the Participant; and (c) an agreement to
retain the confidentiality of certain information. Such agreements may contain
such other terms and conditions as the Committee shall determine. If the
Participant shall fail to enter into any such agreement at the request of the
Committee, then the Award granted or to be granted to such Participant shall be
forfeited and cancelled.
 
Section 4.  
Shares of Common Stock Subject to Plan.

 
4.1 Total Number of Shares.
 
The total number of shares of Common Stock that may be issued under the Plan
shall be 1,800,000. Such shares may be either authorized but unissued shares or
treasury shares and shall be adjusted in accordance with the provisions of
Section 4.3 below. The number of shares of Common Stock delivered by a
Participant or withheld by HWC on behalf of any such Participant as full or
partial payment of the exercise price of a Stock Option or any minimum required
withholding taxes on any Award shall not again be available for issuance
pursuant to subsequent Awards, and shall count towards the aggregate number of
shares of Common Stock that may be issued under the Plan. Any shares of Common
Stock subject to an Award may thereafter be available for issuance pursuant to
subsequent Awards, and shall not count towards the aggregate number of shares of
Common Stock that may be issued under the Plan, if there is a lapse, forfeiture,
expiration, termination or cancellation of any such prior Award for any reason
(including for reasons described in Section 3.3), or if shares of Common Stock
are issued under such Award and thereafter are reacquired by HWC pursuant to
rights reserved by HWC upon issuance thereof.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Shares Under Awards.
 
Of the 1,800,000 shares of Common Stock authorized for issuance under the Plan
pursuant to Section 4.1:
 
(a) The maximum number of shares of Common Stock as to which a Key Employee may
receive Stock Options in any calendar year is 500,000.
 
(b) The maximum number of shares of Common Stock that may be subject to
Incentive Stock Options is 1,800,000.
 
(c) The maximum number of shares of Common Stock that may be used for Stock
Awards or Stock Units is 1,800,000.
 
(d) The maximum aggregate number of shares of Common Stock as to which a Key
Employee may receive Stock Awards and Stock Units in any calendar year is
150,000.
 
The numbers of shares described herein shall be as adjusted in accordance with
Section 4.3.
 
4.3 Adjustment.
 
In the event of any reorganization, recapitalization, stock split, stock
distribution, merger, consolidation, split-up, spin-off, combination,
subdivision, consolidation or exchange of shares, any change in the capital
structure of HWC or any similar corporate transaction, the Committee shall make
such adjustments as it deems appropriate, in its sole discretion, to preserve
the benefits or intended benefits of the Plan and Awards granted under the Plan.
Such adjustments may include: (a) adjustment in the number and kind of shares
reserved for issuance under the Plan; (b) adjustment in the number and kind of
shares covered by outstanding Awards; (c) adjustment in the exercise price of
outstanding Stock Options or the price of other Awards under the Plan; (d)
adjustments to any of the shares limitations set forth in Section 4.1 or 4.2;
and (e) any other changes that the Committee determines to be equitable under
the circumstances.
 
Section 5.  
Grants of Stock Options.

 
5.1 Grant.
 
Subject to the terms of the Plan, the Committee may from time to time grant
Stock Options to Participants, provided that only NSOs may be granted to
Directors who are not employees of the Company.
 
5.2 Stock Option Agreement.
 
The grant of each Stock Option shall be evidenced by a written Stock Option
Agreement specifying the type of Stock Option granted, the exercise period, the
exercise price, the terms for payment of the exercise price, the expiration date
of the Stock Option, the number of shares of Common Stock to be subject to each
Stock Option and such other terms and conditions established by the Committee,
in its sole discretion, not inconsistent with the Plan.
 
 
 

--------------------------------------------------------------------------------

 
5.3 Exercise Price and Exercise Period.
 
With respect to each Stock Option granted to a Participant:
 
(a) The per share exercise price of each Stock Option shall be the Fair Market
Value on the date on which the Stock Option is granted.
 
(b) Each Stock Option shall become exercisable as provided in the Stock Option
Agreement; provided that (i) no portion of the Stock Option shall become
exercisable prior to the first anniversary of the date on which the Stock Option
was granted and (ii) following the expiration of such one-year period, the
Committee shall have the discretion to accelerate the date as of which any Stock
Option shall become exercisable in the event of the Participant’s termination of
employment with the Company, or service on the Board, without cause (as
determined by the Committee in its sole discretion).
 
(c) Except as provided in the Stock Option Agreement, each Stock Option shall
expire, and all rights to purchase shares of Common Stock thereunder shall
expire, on the date that is ten years after the grant date.
 
5.4 Required Terms and Conditions of ISOs.
 
In addition to the foregoing, each ISO granted to a Key Employee shall be
subject to the following specific rules:
 
(a) The aggregate exercise price of a Key Employee’s ISOs that become
exercisable for the first time during a particular calendar year shall not
exceed $100,000. If this dollar limit is exceeded, the portion of the ISO that
does not exceed the applicable limit shall be an ISO and the remainder shall be
a NSO; but in all other respects, the original Stock Option Agreement shall
remain in full force and effect.
 
(b) Notwithstanding anything herein to the contrary, if an ISO is granted to a
Key Employee who owns more than 10% of the Common Stock (or stock possessing
more than 10% of the total combined voting power of all classes of stock of HWC
and its Subsidiaries): (i) the exercise price of the ISO shall be not less than
110% of the Fair Market Value on the ISO’s grant date; and (ii) the ISO shall
expire, and all rights to purchase Common Stock thereunder shall expire, no
later than the fifth anniversary of the ISO’s grant date.
 
(c) No ISOs shall be granted under the Plan after ten years from the earlier of
the date the Plan is adopted or approved by stockholders of HWC.
 
5.5 Exercise of Stock Options.
 
(a) A Participant entitled to exercise a Stock Option may do so by delivering
written notice to that effect specifying the number of shares of Common Stock
with respect to which the Stock Option is being exercised and any other
information the Committee may prescribe. All notices or requests provided for
herein shall be delivered to the Secretary of HWC.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Committee in its sole discretion may make available one or more of the
following alternatives for the payment of the Stock Option exercise price:
 
(i) in cash;
 
(ii) in cash received from a broker-dealer to whom the Participant has submitted
an exercise notice together with irrevocable instructions to deliver promptly to
HWC the amount of sales proceeds from the sale of the shares subject to the
Stock Option to pay the exercise price;
 
(iii) by directing HWC to withhold such number of shares of Common Stock
otherwise issuable in connection with the Award having an aggregate Fair Market
Value equal to the Stock Option exercise price; or
 
(iv) by delivering previously acquired shares of Common Stock that are
acceptable to the Committee and that have an aggregate Fair Market Value on the
date of exercise equal to the Stock Option exercise price.
 
The Committee shall have the sole discretion to establish the terms and
conditions applicable to any alternative made available for payment of the Stock
Option exercise price.
 
(c) HWC shall issue, in the name of the Participant, stock certificates
representing the total number of shares of Common Stock issuable pursuant to the
exercise of any Stock Option as soon as reasonably practicable after such
exercise.
 
Section 6.  
Stock Awards.

 
6.1 Grant.
 
The Committee may, in its discretion, (a) grant shares of Common Stock under the
Plan to any Participant without consideration from such Participant or (b) sell
shares of Common Stock under the Plan to any Participant for such amount of
cash, Common Stock or other consideration as the Committee deems appropriate.
 
6.2 Stock Award Agreement.
 
Each share of Common Stock granted or sold hereunder shall be subject to such
restrictions, conditions and other terms as the Committee may determine at the
time of grant or sale, the general provisions of the Plan, the restrictions,
terms and conditions of the related Stock Award Agreement, and the following
specific rules:
 
(a) Shares of Common Stock issued to a Participant under the Plan shall be
evidenced by a Stock Award Agreement, which shall specify whether the shares of
Common Stock are granted or sold to the Participant and such other provisions,
not inconsistent with the terms and conditions of the Plan, as the Committee
shall determine.
 
 
 

--------------------------------------------------------------------------------

 
(b) The restrictions to which the shares of Common Stock awarded hereunder are
subject shall lapse as provided in Stock Award Agreement; provided that (i) no
restrictions shall lapse prior to the first anniversary of the date on which the
Stock Award was granted, and (ii) following the expiration of such one-year
period, the Committee shall have the discretion to accelerate the date as of
which the restrictions lapse with respect to any Award held by a Participant in
the event of the Participant’s termination of employment with the Company, or
service on the Board, without cause (as determined by the Committee in its sole
discretion).
 
(c) The Committee may, in its discretion, establish as restrictions on the
shares of Common Stock performance goals that qualify the Stock Award as
“performance-based compensation” within the meaning of Code Section 162(m).
Performance goals may be based on one or more business criteria, including, but
not limited to: (i) return on equity; (ii) earnings or earnings per share; (iii)
Common Stock price; (iv) return on assets; (v) return on investment; (vi) cash
flow; (vii) net income; (viii) expense management; or (ix) revenue growth.
Performance goals may be absolute in their terms or measured against or in
relationship to the performance of other companies or indices selected by the
Committee. In addition, performance goals may be adjusted for any events or
occurrences (including acquisition expenses, extraordinary charges, losses from
discontinued operations, restatements and accounting charges and restructuring
expenses), as may be determined by the Committee. With respect to each
performance period, the Committee shall establish such performance goals
relating to one or more of the business criteria identified above, and shall
establish targets for Participants for achievement of performance goals.
Following the completion of each performance period, the Committee shall
determine the extent to which performance goals for that performance period have
been achieved and the related performance-based restrictions shall lapse in
accordance with the terms of the applicable Stock Award Agreement.
 
(d) HWC shall issue, in the name of the Participant, stock certificates
representing the total number of shares of Common Stock granted or sold to the
Participant, as soon as may be reasonably practicable after such grant or sale,
which shall be held by the Secretary of HWC until such time as the Common Stock
is forfeited, resold to HWC, or the restrictions lapse. Notwithstanding the
foregoing, HWC, in lieu of issuing stock certificates, may reflect the issuance
of shares of Common Stock to a Participant on a non–certificated basis, with the
ownership of such shares by the Participant evidenced solely by book entry in
the records of HWC’s transfer agent; provided, however that following the lapse
of all restrictions with respect to the shares granted or sold to a Participant,
HWC, upon the written request of the Participant, shall issue, in the name of
the Participant, stock certificates representing such shares.
 
(e) Subject to the provisions of subsection (b) hereof and the restrictions set
forth in the related Stock Award Agreement, the Participant receiving a grant of
or purchasing Common Stock shall thereupon be a stockholder with respect to all
of the shares represented by such certificate or certificates and shall have the
rights of a stockholder with respect to such shares, including the right to vote
such shares and to receive dividends and other distributions paid with respect
to such shares.  Notwithstanding the preceding sentence, in the case of a Stock
Award that provides for the right to receive dividends or distributions: (i) if
such Stock Award is subject to performance-based restrictions as described in
Section 6.2(c), the Company shall accumulate and hold such dividends or
distributions, and (ii) in the case of all other such Stock Awards, the Board
shall have the discretion to cause the Company to accumulate and hold such
dividends or distributions.  In either such case, the accumulated dividends or
other distributions shall be paid to the Participant only upon the lapse of the
restrictions to which the Stock Award is subject, and any such dividends or
distributions attributable to the portion of a Stock Award for which the
restrictions do not lapse shall be forfeited.
 
 
 

--------------------------------------------------------------------------------

 
Section 7.  
Stock Units.

 
7.1 Grant.
 
The Board may, in its discretion, grant Stock Units to any Participant.  Each
Stock Unit shall entitle the Participant to receive, on the date or upon the
occurrence of an event (including the attainment of performance goals) as
described in the Stock Unit Agreement, one share of Common Stock or cash equal
to the Fair Market Value of a share of Common Stock on the date of such event,
as provided in the Stock Unit Agreement.
 
7.2 Stock Unit Agreement.
 
Each grant of Stock Units to a Participant under this Section 7 shall be
evidenced by a Stock Unit Agreement, which shall specify the restrictions, if
any, terms and conditions established by the Board in its sole discretion, not
inconsistent with the Plan and the following provisions:
 
(a) The restrictions to which the Stock Units awarded hereunder may be subject
shall lapse as set forth in the Stock Unit Agreement; provided that (i) no
restrictions shall lapse prior to the first anniversary of the date on which the
Stock Units were granted, and (ii) following the expiration of such one-year
period, the Committee shall have the discretion to accelerate the date as of
which the restrictions lapse with respect to any Stock Units held by a
Participant in the event of a such Participant’s termination of employment with
the Company, or service on the Board, without cause (as determined by the
Committee in its sole discretion).
 
(b) The Committee may, in its discretion, establish as restrictions on the Stock
Units performance goals that qualify the Stock Units as “performance-based
compensation” within the meaning of Code Section 162(m).  Performance goals may
be based on one or more business criteria, including, but not limited to: (i)
return on equity; (ii) earnings or earnings per share; (iii) Common Stock price;
(iv) return on assets; (v) return on investment; (vi) cash flow; (vii) net
income; (viii) expense management; or (ix) revenue growth.  Performance goals
may be absolute in their terms or measured against or in relationship to the
performance of other companies or indices selected by the Committee.  In
addition, performance goals may be adjusted for any events or occurrences
(including acquisition expenses, extraordinary charges, losses from discontinued
operations, restatements and accounting charges and restructuring expenses), as
may be determined by the Committee.  With respect to each performance period,
the Committee shall establish such performance goals relating to one or more of
the business criteria identified above, and shall establish targets for
Participants for achievement of performance goals.  Following the completion of
each performance period, the Committee shall determine the extent to which
performance goals for that performance period have been achieved and the related
performance-based restrictions shall lapse in accordance with the terms of the
applicable Stock Unit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(c) Except as provided in this subsection (c), and unless otherwise provided in
the Stock Unit Agreement, a Participant shall have no rights of a stockholder,
including voting or dividend or other distribution rights, with respect to any
Stock Units prior to the date they are settled in shares of Common Stock.  A
Stock Unit Agreement may provide that, until the Stock Units are settled in
shares of Common Stock or cash, the Participant shall receive, on each dividend
or distribution payment date applicable to the Common Stock, an amount equal to
the dividends or distributions that the Participant would have received had the
Stock Units held by the Participant as of the related record date been actual
shares of Common Stock.  Notwithstanding the preceding sentence, in the case of
a Stock Unit Award that provides for the right to receive amounts related to
dividends or distributions: (i) if such Stock Unit Award is subject to
performance-based restrictions, HWC shall accumulate and hold such amounts and
(ii) in the case of all other such Stock Unit Awards, the Committee shall have
the discretion to cause HWC to accumulate and hold such amounts.  In either such
case, the accumulated amounts shall be paid to the Participant only upon the
lapse of the restrictions to which the Stock Unit Award is subject, and any such
amounts attributable to the portion of a Stock Unit Award for which the
restrictions do not lapse shall be forfeited.
 
(d) Upon settlement of Stock Units in Common Stock, HWC shall issue, in the name
of the Participant, stock certificates representing a number of shares of Common
Stock equal to the number of Stock Units being settled.  Notwithstanding the
foregoing, HWC, in lieu of issuing stock certificates, may reflect the issuance
of shares of Common Stock to a Participant on a non–certificated basis, with the
ownership of such shares by the Participant evidenced solely by book entry in
the records of HWC’s transfer agent; provided, however, that upon the written
request of the Participant, HWC shall issue, in the name of the Participant,
stock certificates representing such shares.
 
Section 8.  
Change in Control.

 
8.1 Effect of Change in Control.
 
In addition to the Committee’s authority set forth in Section 3, upon a Change
in Control of HWC, the Committee is authorized, and has sole discretion, as to
any Award, either at the time such Award is granted hereunder or any time
thereafter, to take any one or more of the following actions: (a) provide that
(i) all outstanding Awards shall become fully vested and exercisable, and (ii)
all restrictions applicable to all Awards shall terminate or lapse; (b) provide
for the purchase of any outstanding Stock Option, for an amount of cash equal to
the difference between the exercise price and the then Fair Market Value of the
Common Stock covered thereby had such Stock Option been currently exercisable;
(c) make such adjustment to any such Award then outstanding as the Committee
deems appropriate to reflect such Change in Control; and (d) cause any such
Award then outstanding to be assumed, by the acquiring or surviving corporation,
after such Change in Control.  If any Award is assumed or continued after the
Change in Control, the vesting and restriction provisions shall be continued,
provided that the Committee may in the Award Agreement provide for accelerated
vesting and lapse of restrictions if the Participant’s employment terminates
following the Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
8.2 Definition of Change in Control.
 
“Change in Control” shall mean the occurrence, at any time during the specified
term of an Award granted under the Plan, of any of the following events
subsequent to the completion of the initial public offering of shares of Common
Stock in June, 2006:
 
(a) Any individual, partnership, firm, corporation, limited liability company,
association, trust, unincorporated organization or other entity (other than HWC
or a trustee or other fiduciary holding securities under an employee benefit
plan of the Company), or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Exchange Act, becomes the "beneficial owner" (as defined
in Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
directly or indirectly, of securities of HWC representing 25% or more of the
combined voting power of HWC's then outstanding securities entitled to vote
generally in the election of directors;
 
(b) HWC is party to a merger, consolidation, reorganization or other similar
transaction with another corporation or other legal person unless, following
such transaction, more than 50% of the combined voting power of the outstanding
securities of the surviving, resulting or acquiring corporation or person or its
parent entity entitled to vote generally in the election of directors (or
persons performing similar functions) is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of HWC’s outstanding securities entitled to vote generally
in the election of directors immediately prior to such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of HWC’s outstanding securities entitled to vote generally in the
election of directors;
 
(c) HWC sells all or substantially all of its business and/or assets to another
corporation or other legal person unless, following such sale, more than 50% of
the combined voting power of the outstanding securities of the acquiring
corporation or person or its parent entity entitled to vote generally in the
election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of HWC’s outstanding
securities entitled to vote generally in the election of directors immediately
prior to such sale, in substantially the same proportions as their ownership,
immediately prior to such sale, of HWC’s outstanding securities entitled to vote
generally in the election of directors; or
 
(d) During any period of two consecutive years or less (not including any period
prior to the approval of the Plan by the Board), individuals who at the
beginning of such period constituted the Board (and any new Directors, whose
appointment or election by the Board or nomination for election by HWC's
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the period or
whose appointment, election or nomination for election was so approved) cease
for any reason to constitute a majority of the Board.
 
 
 

--------------------------------------------------------------------------------

 
Section 9.  
Payment of Taxes.

 
In connection with any Award, and as a condition to the issuance or delivery of
any shares of Common Stock to the Participant in connection therewith, HWC may
require the Participant to pay HWC an amount equal to the minimum amount of the
tax that the Company may be required to withhold to obtain a deduction for
federal, state or local income tax purposes as a result of such Award or to
comply with applicable law. The Committee in its sole discretion may make
available one or more of the following alternatives for the payment of such
taxes:
 
(a) in cash;
 
(b) in cash received from a broker-dealer to whom the Participant has submitted
notice together with irrevocable instructions to deliver promptly to HWC the
amount of sales proceeds from the sale of the shares subject to the Award to pay
the withholding taxes;
 
(c) by directing HWC to withhold such number of shares of Common Stock otherwise
issuable in connection with the Award having an aggregate Fair Market Value
equal to the minimum amount of tax required to be withheld; or
 
(d) by delivering previously acquired shares of Common Stock that are acceptable
to the Committee that have an aggregate Fair Market Value equal to the minimum
amount required to be withheld.
 
The Committee shall have the sole discretion to establish the terms and
conditions applicable to any alternative made available for payment of the
required withholding taxes.
 
Section 10.  
Postponement.

 
The Committee may postpone any grant or settlement of an Award or exercise of a
Stock Option for such time as the Committee in its sole discretion may deem
necessary in order to permit HWC:
 
(a) to effect, amend or maintain any necessary registration of the Plan or the
shares of Common Stock issuable pursuant to an Award, including upon the
exercise of an Option, under the Securities Act of 1933, as amended, or the
securities laws of any applicable jurisdiction;
 
(b) to permit any action to be taken in order to (i) list such shares of Common
Stock on a stock exchange if shares of Common Stock are then listed on such
exchange or (ii) comply with restrictions or regulations incident to the
maintenance of a public market for its shares of Common Stock, including any
rules or regulations of any stock exchange on which the shares of Common Stock
are listed; or
 
 
 

--------------------------------------------------------------------------------

 
(c) to determine that such shares of Common Stock and the Plan are exempt from
such registration or that no action of the kind referred to in (b)(ii) above
needs to be taken; and HWC shall not be obligated by virtue of any terms and
conditions of any Award or any provision of the Plan to sell or issue shares of
Common Stock in violation of the Securities Act of 1933 or the law of any
government having jurisdiction thereof.
 
Any such postponement shall not extend the term of an Award and neither HWC nor
its Directors or officers shall have any obligation or liability to a
Participant, the Participant’s successor or any other person with respect to any
shares of Common Stock as to which the Award shall lapse because of such
postponement.
 
Section 11.  
Nontransferability.

 
Awards granted under the Plan, and any rights and privileges pertaining thereto,
may not be transferred, assigned, pledged or hypothecated in any manner, or be
subject to execution, attachment or similar process, by operation of law or
otherwise, other than:
 
(a) by will or by the laws of descent and distribution;
 
(b) pursuant to the terms of a qualified domestic relations order to which the
Participant is a party that meets the requirements of any relevant provisions of
the Code; or
 
(c) as permitted by the Committee with respect to a NSO transferable by the
Participant during his lifetime.
 
In each case, the terms and conditions applicable to the transferability of the
Award shall be established by the Committee.
 
 
Section 12.  
Termination or Amendment of Plan and Award Agreements.

 
12.1 Termination or Amendment of Plan.
 
(a) Except as described in (b) below, the Board may terminate, suspend, or amend
the Plan, in whole or in part, from time to time, without the approval of the
stockholders of HWC, unless such approval is required by applicable law,
regulation or rule of any stock exchange on which the shares of Common Stock are
listed. No amendment or termination of the Plan shall adversely affect the right
of any Participant under any outstanding Award in any material way without the
written consent of the Participant, unless such amendment or termination is
required by applicable law, regulation or rule of any stock exchange on which
the shares of Common Stock are listed. Subject to the foregoing, the Board may
correct any defect or supply an omission or reconcile any inconsistency in the
Plan or in any Award granted hereunder in the manner and to the extent it shall
deem desirable, in its sole discretion, to effectuate the Plan.
 
(b) Notwithstanding the foregoing, there shall be no amendment to the Plan or
any outstanding Stock Option Agreement that results in the repricing of Stock
Options. For this purpose, repricing includes a reduction in the exercise price
of a Stock Option or the cancellation of a Stock Option in exchange for cash,
Stock Options with an exercise price less than the exercise price of the
cancelled Stock Options, other Awards or any other consideration provided by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
(c) The Board shall have the authority to amend the Plan to the extent necessary
or appropriate to comply with applicable law, regulation or accounting rules in
order to permit Participants who are located outside of the United States to
participate in the Plan.
 
12.2 Amendment of Award Agreements.
 
The Board shall have the authority to amend any Award Agreement at any time;
provided however, that no such amendment shall adversely affect the right of any
Participant under any outstanding Award Agreement in any material way without
the written consent of the Participant, unless such amendment is required by
applicable law, regulation or rule of any stock exchange on which the shares of
Common Stock are listed.
 
Section 13.  
No Contract of Employment.

 
Neither the adoption of the Plan nor the grant of any Award under the Plan shall
be deemed to obligate the Company to continue the employment of any Participant
for any particular period, nor shall the granting of an Award constitute a
request or consent to postpone the retirement date of any Participant.
 
Section 14.  
Applicable Law.

 
All questions pertaining to the validity, construction and administration of the
Plan and all Awards granted under the Plan shall be determined in conformity
with the laws of the State of Delaware, without regard to the conflict of law
provisions of any state, and, in the case of Incentive Stock Options, Code
Section 422 and regulations issued thereunder.
 
Section 15.  
Effective Date and Term of Plan.

 
15.1 Effective Date.
 
The Plan has been adopted and authorized by the Board for submission to HWC’s
stockholders. The Plan shall become effective as of the date the Plan is
approved by HWC’s stockholders.
 
15.2 Term of Plan.
 
Notwithstanding anything to the contrary contained herein, no Awards shall be
granted on or after the 10th anniversary of the Plan’s effective date as
determined in Section 15.1 above.
 


 


 
CH2\16291638.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 